CONTINUED EXAMINATION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/27/2021 has been entered. Claims 1, 3-6, 11 and 13-16 are presented for examination. Claims 2, 7-10, 12 and 17-20 are cancelled. 

Allowable Subject Matter

2.	Claims 1, 3-6, 11 and 13-16 are allowed. The following is an examiner's statement of reasons for allowance: independent claims 1 and 11, when considered as a whole, are allowable over the prior art of record. 
Specifically, the prior art of Lee teaches managing the output paths of audio streams: a plurality of applications generate a plurality of audio/video streams, and each stream can be directed to a different output device. The destination of each stream is determined based on stored information about the priority of each type of audio, of each audio session, of each application and of each device. Audio-related information is displayed for each type of event. When an event occurs, the stream type of audio of the event is determined, and the appropriate type of stream is output. 
The prior art of Kim teaches a plurality of audio tables including different volume control values or tone control values, and allowing a user to selectively set audio tables for each audio path. A surrounding environment is analyzed during a voice call to determine the absence or presence of noise, and a volume or a tone of audio signals is suitably controlled. A quiet call environment is maintained when the user is at home, but a loud call environment is produced around the user when the user is located at a place such as a road, a shopping mall, and the like. If the noise volume is low, a basic audio table is selected, and if the noise is loud, an audio table capable of changing the volume and the tone to the output audio controller is selected.
But the claims of the present invention recite a different combination of limitations. Claim 1 recites the following limitations that in combination with the other claim limitations are not taught by the combination of the prior art: 
“executing a first application on a first area of the foldable display; 
executing a second application, concurrently with the first application, on a second area of the foldable display, the second area being distinguished from the first area at least by a folding area of the foldable display; 
generating a first dedicated audio output descriptor and a first dedicated audio output thread corresponding to the first application in response to the execution of the first application; 
generating a second dedicated audio output descriptor and a second dedicated audio output thread corresponding to the second application in response to the execution of the second application;  
applying a first audio setting value stored in the first dedicated audio output descriptor to first audio data associated with the first application using the dedicated audio output thread; and 
applying a second audio setting value stored in the second dedicated audio output-2-JUNG et al.Atty Docket No.: JAR-6355-0168 Appl. No. 16/856,303Response to OA dated 05/28/2021descriptor to second audio data associated with the second application using the second dedicated audio output thread, 
the second audio setting value including information indicating an audio output path different from the first audio setting value “.

The dependent claims further add limitations to the allowable subject matter of the corresponding independent claims; thus are also allowable. Therefore the claims are allowed over the art because the claims differ in scope that is not seen or suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."




Conclusion

3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Claudia Dragoescu whose telephone number is 571-270-7966. The examiner can normally be reached on Monday-Friday: 9:30am-5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLAUDIA DRAGOESCU/
Primary Examiner
September 8, 2021